20-01063-smb        Doc 1      Filed 03/25/20 Entered 03/25/20 12:14:49          Main Document
                                            Pg 1 of 17



                    IN THE UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF NEW YORK

                                                  :
  In re:                                          :         Chapter 11
                                                  :
  WANSDOWN PROPERTIES                             :         Case No. 19-13223 (SMB)
  CORPORATION N.V.,                               :
                                                  :
                     Debtor.


29 BEEKMAN CORP                                   :
                                                  :

               Plaintiff                             :       JURY TRIAL REQUESTED

               v.                                    :

WANSDOWN PROPERTIES,                    :
CORPORATION N.V., GHOLAN REZA
GOLSORKHI, and BLANK ROME, as escrow :
agent
            Defendants.                 :
_______________________________________


                                         COMPLAINT

       Plaintiff-buyer herein, 29 Beekman Corp, a New York corporation (the “Buyer”), by and

through its attorneys, The Serbagi Law Firm, as and for its Complaint against the defendants,

Wansdown Properties Corporation N.V. (“Debtor”), Gholam Reza Golsorkhi (“Golsorkhi”) and

Blank Rome, as escrow agent (“Escrow Agent”), respectfully alleges as follows:


                                PRELIMINARY STATEMENT

       1.      This is an action for fraud based on Debtor’s intentional misrepresentation that the

proceeds of a $10,300,000.00 sale price for a certain piece of real property would be sufficient to

satisfy all claims against Debtor. By Debtor’s own admission, its failure to perform under the


                                                 1
20-01063-smb       Doc 1     Filed 03/25/20 Entered 03/25/20 12:14:49            Main Document
                                          Pg 2 of 17



Contract of Sale (the “Contract”) dated September 25, 2019 was the direct result of its own

intentional misrepresentation, which caused Debtor to miss the “Final Date” for closing in the

Contract, January 31, 2020, causing Buyer significant damage. Buyer properly rescinded the

Contract in response to Debtor’s breach and requested return of the down payment under the

Contract. Debtor refused. Buyer is entitled to the return of the down payment. In addition to

fraud, Beekman is entitled to the return of its down payment because Debtor also breached the

plain language of the Contract.

        2.     In particular, Buyer’s obligation to close on the purchase of Debtor’s real property

at 29 Beekman Place, New York, NY (the “Property”) was set forth in Section 51 of the

Contract, as 45 days following the entry of a “Confirmation Order” by the applicable bankruptcy

court approving such sale.

        3.     The Contract does not require Buyer to proceed with any diligence or alacrity and

allowed Buyer the full 45 days.

        4.     The Contract had a superseding provision, however, relieving Buyer of any

obligation to close if the closing had not occurred by a “Final Date,” which was January 31,

2020.

        5.     Because Debtor, through its own misrepresentation and fraud, had not satisfied all

conditions to close on the Final Date as specified in the Contract, Buyer was relieved of all

obligation to close and is entitled to the return of its down payment deposit under the Contract

with accrued interest; and this reason constitutes an independent basis for such return.

        6.     The Contract also contained a representation by Debtor that the proceeds from the

sale under the Contract would be sufficient to satisfy all claims against Debtor as well as any

expenses reasonably expected to be incurred in the anticipated bankruptcy proceeding.



                                                 2
20-01063-smb       Doc 1     Filed 03/25/20 Entered 03/25/20 12:14:49            Main Document
                                          Pg 3 of 17



       7.      Debtor’s representation that the proceeds from the sale would be sufficient to

satisfy all claims was absolute and not qualified in any way. The Contract required that all

representations by Debtor be true as of the closing.

       8.      Buyer learned on or about December 31, 2019 that Debtor’s representation was

knowingly false because the sole shareholder of Debtor had a claim against Debtor, which

Debtor did not disclose in the Contract.

       9.      Debtor ’s false representation, whether found to be knowing or unknowing,

constitutes a separate and independent basis for the absence of Buyer’s obligation to close

through the Final Date and thus a separate and independent basis for Buyer’s right to the return

of its down payment deposit.

       10.     Buyer is filing this Complaint to (i) obtain the return of its down payment deposit

with interest accrued thereon while held in escrow, and (2) obtain the return of its purchase price

payment for certain furniture with interest accrued thereon.


                                       JURISDICTION

        11.    The Bankruptcy Court has constitutional authority to enter a final judgment in this

adversary proceeding as a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E), (L), (M),

(N) and (O); the Bankruptcy Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. §§ 157 and 1334(b); venue is proper in this district pursuant to 28 U.S.C. §§ 1408 et seq.;

this adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b); and the Bankruptcy

Court also has continuing jurisdiction over this matter based on the jurisdictional reservations

contained in the order approving the sale of the Property for $10.3 million dated and entered

January 16, 2020. Jurisdictional allegations are subject to change.




                                                 3
20-01063-smb       Doc 1     Filed 03/25/20 Entered 03/25/20 12:14:49            Main Document
                                          Pg 4 of 17



                                           PARTIES

       12.    Buyer is a New York corporation having offices within New York county.

       13.    Upon information and belief, Wansdown was incorporated in 1979 under the laws

of Curacao, in accordance with Article 38 of the Commercial Code of the Netherlands Antilles

and continues to exist under the laws of the Netherland Antilles.

       14.    Upon information and belief, Golsorkhi is an individual who is the sole managing

director and president of Wansdown and has an address at the Property.

       15.    Upon information and belief, Escrow Agent is a limited liability partnership

having an address of 1271 Avenue of the Americas, New York, NY 10020. Escrow Agent is

named herein solely in its capacity as the escrow agent relating to the Contract down payment

deposit.



                     FACTS COMMON TO ALL COUNTERCLAIMS

                                          Background

       16.    Debtor owns certain real property located at 29 Beekman Place, New York, New

York (Block 1361, Lot 121) (the “Property”).

       17.    The Property is improved by a partially constructed steel superstructure designed

as a one-family residence.

                                         The Contract

       18.      In the summer of 2019, Debtor had long experienced significant difficulty

selling the Property, including litigation involving a prior contract. Debtor had exhausted all of

its cash and liquid assets and had no funds to insure the Property or to repair cited violations on

the Property, and Debtor was then subject to a judgment in the amount of more than $3 million



                                                 4
20-01063-smb        Doc 1    Filed 03/25/20 Entered 03/25/20 12:14:49              Main Document
                                          Pg 5 of 17



(the “Judgment”), which had resulted in the scheduling of a sheriff’s sale of the Property, which

sale was to occur on October 9, 2020.

       19.       In the context of this desperate situation, Golsorkhi, on information and belief,

reached out to a friend pleading with such friend to find a buyer for the Property so that it would

not go to sheriff’s sale.

       20.       Such friend reached out to a very close friend of his, Mwafak Peress, who was

also a friend of Golsorkhi for more than 15 years, to find a buyer, and Mwafak Peress found a

person who was willing to purchase the Property.

       21.       Such person had previously no interest in acquiring a New York City residential

property and was drawn into the transaction predominantly as a favor to the people involved in

it.

       22.       As a result of the circumstances, such buyer was inflexible in paying no more

than the minimum amount necessary to satisfy all claims against Debtor, and such buyer would

purchase only so long as the closing could be effectuated in the near term and without delay.

       23.       The price between Buyer and Debtor was specifically negotiated to be the

minimum amount that would result in proceeds sufficient to satisfy all liabilities of Debtor, i.e.,

a $10.3 million purchase price.

       24.       Satisfaction of all claims was critical to avoid potential obstacles, objections

and/or delays to closing.

       25.       With this understanding, and upon reliance of Debtor’s representations, Buyer

did not seek a standard mortgage contingency customary in the purchase of residential

properties.




                                                  5
20-01063-smb        Doc 1     Filed 03/25/20 Entered 03/25/20 12:14:49            Main Document
                                           Pg 6 of 17



      26.         In the subsequent negotiations between the attorneys for Debtor and Buyer that

took place between September 12 and September 26, 2020, Buyer’s counsel stated that it

wanted to close immediately.

      27.         Debtor’s counsel inserted draft provisions in the draft Contract contemplating a

bankruptcy filing immediately after execution of the Contract with a contemplated closing in the

end of January.

      28.         Buyer’s counsel objected to such provisions on the ground that Buyer did not

want to have unproductive funds tied up for almost four months until the end of January.

      29.         On September 23, 2019, and on two occasions on September 24, 2019, Debtor’s

counsel and Buyer’s counsel discussed such bankruptcy provisions, and counsel for Debtor

stated that Debtor thought it would have a better chance of contesting the Judgment if such

contest were brought as an adversary proceeding in a bankruptcy action as opposed to New

York State courts. Accordingly, Debtor’s counsel insisted that the Property sale be under a

bankruptcy plan.

      30.         At first, Buyer’s counsel continued to object to Debtor’s attempt to sell the

Property through bankruptcy and instead pressed for an immediate closing so its funds, absent a

mortgage contingency, would not be tied up waiting for confirmation of a bankruptcy plan.

      31.         In the telephone conversations on September 23 and 24, 2019, to induce Buyer

to accede to a sale under a bankruptcy plan, counsel for Debtor informed counsel for Buyer that

the drafts of bankruptcy plan and disclosure statement were already well underway. In such

conversations, Debtor’s counsel also represented that because the price was set to be sufficient

to satisfy all claims, no party would object to the plan, and hence such a plan could be approved

quickly and with almost complete certainty. Debtor’s counsel also argued that a sale under such



                                                  6
20-01063-smb         Doc 1     Filed 03/25/20 Entered 03/25/20 12:14:49            Main Document
                                            Pg 7 of 17



a plan would exempt Buyer from the payment of the NY City and NY State “mansion tax,”

which would otherwise total $334,750, which amount would compensate Buyer for the

additional three or four months of delay.

       32.        On the basis of and in reliance of Debtor’s representations, and its counsel’s

arguments, Buyer acceded to Debtor’s wishes, but insisted on inclusion of several provisions to

protect Buyer, namely that Buyer would have 45 days after approval of the bankruptcy plan and

the sale to close, and that Buyer would be relieved of all obligation to close if that closing date

did not occur on or before January 31, 2020, and that such date could be extended only by

Buyer, so that Buyer would not have to maintain availability of funds on a 45-day notice for a

long period of time.

       33.        Debtor’s counsel agreed to these provisions, confirming that Debtor could have

a bankruptcy plan approved more than 45 days prior to January 31, 2020, and these provisions

were therefore included in the Contract as material terms.

       34.        The abovementioned protective provisions were, inter alia, as follows (the

“Protective Provisions”):

       a. Debtor represented that the proceeds of the sale would be sufficient to satisfy all

             claims against Debtor as well as any expenses reasonably expected: “Seller

             represents that the net proceeds of a sale under this Contract would be sufficient to

             satisfy all claims against Seller and, as reasonably projected, Seller’s contemplated

             estate in bankruptcy . . ..” (Section 52.b)

       b. Such representation would have to be true at closing: “This contract and Purchaser’s

             obligation to purchase the Premises are also subject to, and conditioned upon, the

             fulfillment of the following conditions precedent: (i) The accuracy, as of the date of



                                                    7
20-01063-smb     Doc 1    Filed 03/25/20 Entered 03/25/20 12:14:49             Main Document
                                       Pg 8 of 17



        Closing, of the representations and warranties of Seller made in this contract. . . .”

        (Section 13.a)

     c. Debtor recited in the Contract its intent to file the bankruptcy action “on or before

        October 7, 2019” and such recital was a consideration of Buyer’s entering into the

        Contract: “in consideration of the foregoing recitals . . . Purchaser and Seller hereby

        agree . . ..” (RECITALS)

     d. Buyer would be relieved of all obligation to close if the closing had not occurred by

        January 31, 2020: “In addition to the conditions set forth in Paragraph 13 of this

        Contract, this Contract, Purchaser’s obligation to purchase the Premises, and Seller’s

        obligation to convey the Premises in accordance with this Contract are also subject to,

        and conditioned upon, the fulfillment of the following conditions precedent: . . . (d)

        The Closing shall occur within forty-five (45) days after the entry of the Confirmation

        Order but no later than January 31, 2020 (such January 31, 2020 date, as extended

        hereunder, the “Final Date”) . . ..” (Section 52.d)

     e. Buyer had a 45-day period to close following approval of the sale by the bankruptcy

        court: “The closing of the transactions contemplated herein ("Closing Date") shall

        take place no later than the forty-five (45) days after the Confirmation Order which

        becomes final and non-appealable . . ..” (emphasis added) (Section 51.e)

     f. The Closing date had no time-of-the-essence provision, and the Contract does not

        require Buyer to meet any particular deadline for closing other than 45 days after the

        entry of a Confirmation Order and does not include any covenant that required Buyer

        to proceed to closing with diligence.




                                                8
20-01063-smb         Doc 1    Filed 03/25/20 Entered 03/25/20 12:14:49             Main Document
                                           Pg 9 of 17



       g. To eliminate any ambiguity between Buyer’s obligation to close by the last day of the

             abovementioned 45-day period (Section 51), and Buyer’s relief from any obligation

             to close after January 31, 2020 (Section 52), a proviso in Section 51 made it junior

             and subject to Buyer’s relief from any closing obligation as of the lapse of January

             31, 2020: “. . . provided, however, that in no event shall the Closing take place later

             than January 31, 2020, subject to extension of the Final Date (defined below).”

             (Section 51.e)

       h. Moreover, to ensure that Buyer would get the benefit of exemption from the

             “mansion tax” through a sale under an approved bankruptcy plan, a sale was

             authorized to be done under Bankruptcy Code Section 363 in only the narrowest of

             circumstances, i.e., only if a bankruptcy plan was “not possible.” (Section 51.a)

       35.        Buyer and Debtor separately negotiated for the sale of certain furniture for a

purchase price of $15,000, pursuant to a side letter agreement (the “Side Agreement”).

       36.        The Contract and Side Agreement were signed on or about September 25, 2019.

A true and correct copy of the Contract and the Side Agreement is annexed hereto as Exhibit

“A.”

       37.        On October 7, 2019, in accordance with the terms of the Contract, Buyer

completed payment of the full down payment deposit, which was a total of $1,030,000.00.

       38.      On October 8, 2019, a day later than was its expressed intent, Debtor filed a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code with the goal of, inter

alia, seeking a sale of the Property as Buyer wanted.

       39.        Debtor subsequently requested Buyer to advance the purchase price under the

Side Agreement as a pre-payment to relieve pressure on Debtor to pay insurance premiums on



                                                   9
20-01063-smb          Doc 1   Filed 03/25/20 Entered 03/25/20 12:14:49         Main Document
                                           Pg 10 of 17



the property, and Buyer accommodated Debtor’s request through a letter amendment on or

about October 10, 2019. A true and correct copy of the letter amendment is annexed hereto as

Exhibit “B.”

       40.     Debtor was represented by sophisticated counsel throughout the Contract

negotiation period.

          Defendant’s Fraud, Abandonment of the Plan, and Entry of a “363” Sale Order

       41.     On or about December 31, 2019, Pelmadulla Stiftung, Vaduz, a foundation

formed under the laws of the country of Liechtenstein, and the sole shareholder of Debtor, filed

a proof of claim against Debtor in the amount of $3,242,941.19 (the “Sole Shareholder’s

Claim”). A true and correct copy of Sole Shareholder’s proof of claim is annexed hereto as

Exhibit “C.”

      42.      As there is no legal distinction between the sole shareholder of a company

and the company itself for purposes of the imputed knowledge of the company, Debtor

made a knowing misrepresentation in the Contract, which stated that the claims against

Debtor could all be satisfied in full out of the proceeds under the Contract.

      43.      Debtor has asserted in a separate adversary proceeding that Golsorkhi had,

as long ago as February 10, 2016, “knowledge that the Debtor . . . was insolvent or

becoming insolvent, could not pay its bills as they became due, and had outstanding

creditors that could not be paid.”

       44.     At the time of such asserted knowledge, Debtor was negotiating to sell the

Property for a price around $16mm, and Debtor had not signed a confession of

judgment to its current judgment debtor, and no interest had accrued on such judgment.




                                               10
20-01063-smb      Doc 1   Filed 03/25/20 Entered 03/25/20 12:14:49         Main Document
                                       Pg 11 of 17



       45.    Upon information and belief, between such time and the date on which

Debtor signed the Contract, the Property lost approximately $5mm in value, judgment

on the confession of judgment Debtor signed that day was entered, hundreds of

thousands of dollars of interest had accrued on such judgment, additional hundreds of

dollars of additional interest had accrued on the secured bank debt owed by Debtor, and

Debtor had incurred hundreds of thousands of dollars in attorneys’ fees.

       46.    Therefore, based on the history known by Debtor, by September 25, 2019,

the date Debtor signed the Contract, Debtor could not possibly have reasonably

determined that the net proceeds of a mere $10.3mm sale of the Property would be

sufficient to pay all claims (even regardless of the Sole Shareholder’s Claim), and

Debtor’s misrepresentation to such effect, must have been a fraudulent, made with the

specific purpose of inducing Debtor into the Contract, with the plan of either concealing

the falsity of the representation through closing, or attempting, in breach of the

Contract, to pressure Buyer into a purchase under a 363 sale.

       47.    In any event, the Sole Shareholder’s Claim, blatantly exposed the falsity

of Debtor’s misrepresentation, as the proceeds of a sale under the Contract could clearly

no satisfy all claims, and so the bankruptcy plan submitted by Debtor would have to

have been amended and recirculated for objections, prior to approval.

       48.    On information and belief, Debtor abandoned efforts to gain approval of a

bankruptcy plan even though such a plan remained possible, and instead sought an order

approving a sale under Bankruptcy Code Section 363.

       49.    Buyer objected to Debtor’s seeking approval of such a “363” sale (which

would have resulted in Buyer’s additional payment of $334,750 for the “mansion tax”)



                                            11
20-01063-smb     Doc 1    Filed 03/25/20 Entered 03/25/20 12:14:49       Main Document
                                       Pg 12 of 17



and notified Debtor of its default. Debtor ignored Buyer’s default notice and

objections.

       50.    Buyer offered to Debtor that Buyer would close under a “363” sale if

Debtor would take responsibility only for Buyer’s direct damages that would be

incurred by Buyer on account of closing under a “363” sale as opposed to closing under

a bankruptcy plan, i.e., payment of the “mansion tax” in the amount of $334,750.

       51.    Debtor’s counsel first accepted a change proposed by Buyer’s counsel

requiring Debtor to assume responsibility for the “mansion tax,” thus remedying the

damages that would be suffered by Buyer from Debtor’s default.

       52.    Shortly after accepting such change, Debtor refused Buyer’s offer and

rejected the proposed change to the sale order and refused to remedy the damages that

would be suffered by Buyer from Debtor’s default.

       53.    A sale order was entered on January 16, 2020 (the “January 16 th Order”).

       54.    Under the Contract, which provided for a closing by 45 days after the

entry of a “Confirmation Order” that later became nonappealable, the closing date under

the Contract based on the January 16 th Order would have been March 1, 2020.

                            Expiration of the Closing Period

       55.    Without Buyer’s waiving its claim of breach, which Buyer expressly

noted, on or about January 29, 2020, Buyer extended the “Final Date” under the

Contract to February 10, 2020, but for the expressed purposes of providing Debtor

additional time to reconsider its refusal to proceed with a bankruptcy plan and/or

providing time for a potential buyer who, Buyer was informed, was in conversation with

a broker marketing the Property to become an actual buyer. A true and correct copy of the



                                           12
20-01063-smb       Doc 1     Filed 03/25/20 Entered 03/25/20 12:14:49         Main Document
                                          Pg 13 of 17



notice of extension is annexed hereto as Exhibit “D.”

        56.    Again, without Buyer’s waiving its claim of breach, which Buyer

expressly noted, on or about February 10, 2020, in accordance with Debtor’s counsel’s

repeated requests to extend the Final Date for at least 60 days to give Debtor time to

file an amended Bankruptcy plan, Buyer sent to Debtor a notice purporting to extend

the “Final Date” under the Contract to May 10, 2020. A true and correct copy of the notice

of extension is annexed hereto as Exhibit “E.”

        57.    On or about February 18, 2020, counsel for Debtor sent a letter rejecting

the extension of the Final Date to May 10, 2020 and purporting to notify Buyer of its

default under the Contract in failing to previously close. A true and correct copy of the

letter is annexed hereto as Exhibit “F.”

        58.    With the Final Date unextended after February 10, 2020, Buyer was released

under Section 52.d of the Contract from any obligation to close thereafter.

        59.    On February 24, 2020, Buyer sent to Debtor a demand for the return of its

down payment deposit under the Contract, which it had previously rescinded. A true and

correct copy of such demand is annexed hereto as Exhibit “G.”

        60.    As of the date of this Complaint, Debtor has not responded in any way to such

demand, apart from filing this adversary proceeding.




                                                 13
20-01063-smb       Doc 1      Filed 03/25/20 Entered 03/25/20 12:14:49            Main Document
                                           Pg 14 of 17



         FIRST CAUSE OF ACTION AGAINST WANSDOWN PROPERTIES
                            CORPORATION N.V.
                         (BREACH OF CONTRACT)

 (Misrepresentation of Sufficiency of Sale Proceeds to Satisfy All Claims against Debtor)

        61.    Buyer repeats and realleges the foregoing allegations set forth above as though

set forth at length herein.

        62.    The Representation was material because Buyer wanted to be sure to close by

January 31, 2020 under a bankruptcy plan that would exempt Buyer from paying the “mansion

tax,” and the only path for such a closing was if the proceeds of the sale were sufficient to

satisfy all claims against Debtor as well as the reasonably expected expenses of the bankruptcy

proceeding so no party would have any ground for objecting to the plan, and Buyer did not

want to have to maintain funds ready on a 45-day notice trigger beyond December 2019, unless

the approval of its purchase of the Property under a bankruptcy plan was in place by then.

        63.    Buyer relied upon the Debtor’s material misrepresentation not only in

signing the Contract, ordering a title report under it, performing an engineering study

on the Property, and performing other due diligence, but in advancing to Debtor

$15,000 under the Side Agreement and the amendment thereof.

        64.    Buyer’s reliance on Debtor’s material misrepresentation was reasonable

because, not only was the material misrepresentation expressly stated in the Contract, and not

only did Debtor agree to an express condition of closing that the representation it made would

be true at closing, but the price under the Contract was negotiated to be just sufficient to satisfy

all claims, and Debtor’s counsel on telephone calls expressly assured Buyer that the proceeds

of the sale under the Contract would be sufficient to satisfy all claims as well as the reasonable

expenses of the bankruptcy proceeding.



                                                 14
20-01063-smb       Doc 1      Filed 03/25/20 Entered 03/25/20 12:14:49           Main Document
                                           Pg 15 of 17



        65.    Debtor’s material misrepresentation was false at least as of December 31,

2020 and has continuously remained false through the date of this complaint.

        66.    On information and belief, Debtor made the material misrepresentation either

knowing it was false or in reckless disregard for its truth as the Sole Shareholder’s Claim was

made, in fact, by the sole owner of Debtor.

        67.    Debtor’s material misrepresentation was directed at the heart of Buyer’s

contemplated benefit of the Contract, the misrepresentations constituted a default by Debtor,

entitling Buyer to terminate the Contract and the Side Agreement, receive the return of Buyer’s

down payment deposit with interest accrued thereon, and receive the return of Buyer’s advance

payment under the Side Agreement with interest accrued thereof.

        68.    Under Section 13 of the Contract, Debtor was not obligated to close at any time

while Debtor’s material representation was untrue.

        69.    Buyer was relieved of its obligation to close under the Contract after February

10, 2020, entitling Buyer to terminate the Contract and the Side Agreement, receive the return

of Buyer’s down payment deposit with interest accrued thereon, and receive the return of

Buyer’s advance payment under the Side Agreement with interest accrued thereon.


        SECOND CAUSE OF ACTION AGAINST WANSDOWN PROPERTIES
                          CORPORATION N.V.
                              (FRAUD)

   (Knowing Misrepresentation Relating to the Sale Proceeds’ Sufficiency to Satisfy All
                               Claims against Debtor)

        70.    Buyer repeats and realleges all the foregoing allegations set forth above, as though

set forth at length herein.

        71.    The Debtor knew its material misrepresentation was false when made, and Buyer



                                                15
20-01063-smb       Doc 1     Filed 03/25/20 Entered 03/25/20 12:14:49            Main Document
                                          Pg 16 of 17



did reasonably rely on such material misrepresentation, and such material misrepresentation

induced Buyer to enter into the Contract in ignorance of its falsity.

        72.   Buyer has been damaged by Debtor’s materially false misrepresentation.

        73.   Buyer seeks return of the Deposit, attorneys’ fees, and punitive damages.



                           CLAIMS AGAINST ALL DEFENDANTS

(Expiration of Closing Period and Return of Deposit and Advance Purchase Price Payment
                                under the Side Agreement)

        74.     Buyer repeats and realleges all the foregoing allegations set forth above as

though set forth at length herein.

        75.   Debtor defaulted under the Contract, as set forth herein, and Buyer met all of its

contractual obligations.

        76.   At no time did Buyer default under the Contract.

        77.   Debtor’s assertion (in its letter purporting to notify Buyer of Buyer’s default –

Exhibit “F.” attached to this Complaint) that Buyer was in default under the Contract at that

time is wrong for several reasons.

        78.   In such letter, Debtor’s counsel has confused (i) the “Final Date,” which is a

condition to Buyer’s (and seller’s) obligation to close, not an affirmative duty on Buyer to

close, and, indeed, relieves Buyer of any obligation to close after such Final Date, with (ii) the

date of Buyer’s affirmative duty to close.

        79.   Buyer’s affirmative duty to close is found only in Section 51.e of the Contract

and is 45 days after entry of a “Confirmation Order.”

        80.   The “Confirmation Order” on which such letter relies is the January 16 th Order,

which was procured by Debtor by breach of the Contract in that the Contract permitted


                                                16
20-01063-smb         Doc 1   Filed 03/25/20 Entered 03/25/20 12:14:49           Main Document
                                          Pg 17 of 17



a sale pursuant to Bankruptcy Code Section 363 only if a bankruptcy plan was “not

possible.”

         81.    Buyer demanded return of the down payment deposit under the Contract.

         82.    Despite due demand, the down payment deposit under the Contract has not been

returned to Buyer.

         83.   In view of the foregoing, Debtor is entitled to a judgment declaring and finding

that Buyer is entitled to receive the return of Buyer’s down payment deposit with interest accrued

thereon and to receive the return of Buyer’s advance payment under the Side Agreement with

interest accrued thereon, and directing the Escrow Agent to release the down payment deposit

under the Contract to Buyer with all accrued interest thereon.

       WHEREFORE, Buyer respectfully prays for judgment against Debtor and the Escrow

Agent, jointly and severally, consistent with the relief sought and for judgment against Debtor and

Golsorkhi for return of the advance payment of purchase price under the Side Agreement with

interest accrued thereon, and for attorneys’ fees and punitive damages against Debtor for fraud,

together with such other and further relief as this Court may deem justified.

Dated: New York, New York
       March 23, 2020

                                             By: /s/ Christopher Serbagi

                                               The Serbagi Law Firm
                                               Attorneys for 29 Beekman Corp
                                               488 Madison Avenue, Suite 1120
                                               New York, New York 10022
                                               Tele: (212) 308-8505




                                                17
